Citation Nr: 0905519	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, including arthritis.

2.  Entitlement to service connection for a digestive 
disorder, including peptic ulcer disease (PUD).

3.  Entitlement to service connection for a urinary disorder, 
including kidney stones.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to in-service 
tobacco use and/or nicotine dependence.

5.  Entitlement to service connection for sterility as due to 
inservice herbicide (Agent Orange) exposure.

6.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; B.F.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003, February 2004, 
October, 2004, and April 2006 rating determinations of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  The Veteran testified before the 
undersigned Acting Veterans Law Judge in September 2008; a 
transcript of that hearing is associated with the claims 
folder.

The issues of entitlement to service connection for a 
digestive disorder and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  A lumbar spine disorder, including arthritis, did not 
manifest during service or within one year of service; the 
competent evidence fails to show that any current lumbar 
spine disorder is otherwise related to service.

2.  A chronic urinary disorder, including kidney stones, did 
not manifest during service or within one year of service; 
the competent evidence fails to show that any current chronic 
urinary disorder, including recurrent nephrolithiasis and 
kidney calculi, is otherwise related to service.

3.  Service connection for COPD as due to in-service tobacco 
use and/or nicotine dependence acquired in service is barred 
as a matter of law.  

4.  The competent medical evidence fails to demonstrate that 
the Veteran's current COPD is otherwise related to his active 
military service.

5.  The evidence of record does not contain a competent 
diagnosis of sterility.

6.  Since the initial grant of service connection, the 
Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, mild 
anxiety, and irritability, all managed with medication, 
concentration and short-term memory problems, chronic sleep 
impairment with nightmares, exaggerated startle response, 
intrusive thoughts about Vietnam, and occasional auditory 
hallucinations.



CONCLUSIONS OF LAW

1.  A lumbar spine disorder, including arthritis, was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A urinary disorder, including kidney stones, was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  COPD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1103, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303 (2008).

4.  Sterility was not incurred in or aggravated by the 
Veteran's active duty service, nor may it presumed to have 
been the result of inservice herbicide (Agent Orange) 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2008).

5.  The criteria for an initial disability rating greater 
than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

After careful review of the claims folder, the Board finds 
that RO letters dated in July 2003, October 2005, and March 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein.  They also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The aforementioned March 2006 letter provided this 
notice to the Veteran.  

Despite the fact that many of the VCAA letters sent to the 
Veteran were not sent prior to the initial adjudication of 
these claims, the Board finds that any timing error is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the Veteran 
in the July 2003, October 2005, and March 2006 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after these notices were provided, 
all of the issues on appeal were readjudicated and 
supplemental statements of the case were provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

With respect to the Veteran's PTSD claim, the Board observes 
that none of the above discussed letters provided notice of 
the elements necessary to substantiate a claim for service 
connection (first element notice).  See Dingess, supra.  
According to the Court's holding in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), VCAA notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  In the present case, 
the Veteran was awarded service connection for PTSD by an RO 
rating decision dated in September 2003.  Thereafter, he 
submitted a notice of disagreement with the initial 
disability rating assigned to PTSD.  Thus, the pertinent 
issue on appeal is the appropriate disability rating.  As 
discussed above, the Veteran was provided notice in 
accordance with Dingess, supra, as to what evidence and 
information is necessary to establish a disability rating.  
See Dingess Letter dated March 20, 2006.  The Veteran was 
therefore provided notice as to what was necessary to 
substantiate his claim on appeal.  Under these circumstances, 
the Board finds any failure to provide the Veteran with the 
underlying elements of a service connection claim for PTSD 
nonprejudicial.  The Board may therefore proceed with its 
decision on this issue.  

The Board finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant and available VA and 
non-VA treatment records.  

In accordance with the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-8 (2002), VA made several 
attempts to obtain records associated with a disability claim 
filed by the Veteran with the Social Security Administration 
(SSA).  Unfortunately, the SSA indicated in a July 2007 
letter that it was unable to locate the Veteran's medical 
records.  In light of such response, the Board finds that any 
further attempts to obtain these records would be futile; 
VA's duty has therefore been discharged.  38 C.F.R. 
§ 3.159(c)(2).  Similarly, the Board concludes that VA's duty 
to assist has been fulfilled with respect to treatment 
records from the Veteran's family physician, Dr. Townsend.  
In this regard, the Veteran submitted a statement in July 
2003 indicating that Dr. Townsend is deceased and that 
"there is no way...[to] get records from him."  See 
Correspondence received July 31, 2003.  38 C.F.R. 
§ 3.159(c)(1).  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.  

The Veteran was provided multiple examinations to evaluate 
the severity of his service-connected PTSD, as well as the 
effect of his service-connected disabilities on his 
employability.  No VA examinations were provided, however, 
with respect to any of his current service connection claims 
on appeal.  Regardless, the evidence of record does not 
warrant any additional examinations because there is 
competent medical evidence to decide these issues.  See 
38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regards to the Veteran's claimed lumbar spine disorder, 
there is nothing of record, other than the Veteran's own lay 
statements which are not competent, that indicates a current 
lumbar spine disorder is related to an in-service event, 
injury, or disease.  Rather, as discussed in more detail 
below, the Veteran's service treatment records make no 
mention of any back problems in service, there is no evidence 
of complaints for more than ten years post-service 
separation, and there is competent medical and lay evidence 
of intercurrent back injuries.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Under these circumstances, the Veteran has failed to meet 
both the second and third elements of McLendon.  As such, an 
examination is not warranted.  See McLendon, supra.

Similarly, there is no competent evidence of record which 
suggests that the Veteran had urinary problems, including 
kidney stones, during service or shortly thereafter.  The 
Veteran has not presented any competent lay or medical 
evidence which might indicate that his current urinary 
problems have their origin in service.  

As for the Veteran's claimed COPD, the Veteran has asserted 
that this disorder is due to in-service tobacco use and/or 
nicotine dependence acquired during service.  However, 
service connection on either of these theories cannot be 
granted as a matter of law.  See 38 U.S.C.A. § 1103 (West 
2002); Stoll v. Nicholson, 401 F.3d 1375 (Fed. Cir. 2005); 
Kane v. Principi, 17 Vet. App. 97 (2003); 38 C.F.R. § 3.300 
(2008).  As for any other theories of entitlement, as will be 
discussed in more detail below, there is nothing of record to 
indicate that the Veteran's current COPD is otherwise related 
to service.  As such, there is no prejudice to the appellant 
in proceeding with a decision without the benefit of an 
examination.  See McLendon, supra.  Finally, the Veteran has 
not presented any competent evidence that he has a current 
disability of sterility.  Therefore, he has not met the first 
element of McLendon, and an examination is not required by VA 
for the proper adjudication of his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

As an initial matter, the Board observes that prior to this 
appeal being certified in July 2008, a copy of the Veteran's 
June 2005 SSA decision was associated with the claims folder 
without a waiver of review by the agency of original 
jurisdiction (AOJ).  However, a review of the claims file 
reveals that this particular piece of evidence was already of 
record; furthermore, the RO had previously reviewed it in its 
preparation of the March 2006 supplemental statement of the 
case.  Seeing as the evidence is duplicative of the current 
record, a remand for AOJ consideration is not required.  38 
C.F.R. § 20.1304(c) (2008).

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A. Lumbar Spine Disorder

The Veteran contends that he is entitled to service 
connection for a lumbar spine disorder, including arthritis.  
The Veteran testified at his September 2008 Board hearing 
that experienced back problems during service related to 
toting ammunition and (un)loading trucks.  He indicated that 
he did not seek treatment for these complaints in service, 
and that it was his opinion that he probably strained his 
back.  Hearing Transcript, pp. 11-2.  

The Veteran's service treatment records do not contain any 
complaints of back pain or problems during service.  
Additionally, the Veteran did not indicate any back problems 
at his September 1968 separation examination; the examination 
report is negative for any clinical findings of a chronic 
back disorder.  Subsequent to service, the first 
contemporaneous complaints of back problems are in 1980.  See 
VA Radiographic Report and Consultation Request for Physical 
Therapy dated September 8, 1980.  There is no mention of any 
specific injury; however, X-rays were negative for any 
clinical findings, including arthritis.  

The Board notes the Veteran's assertions that he strained his 
lumbar spine during service, and that such injury resulted in 
a current disability.  The Veteran is competent to state that 
he experienced back pain during service.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (the Veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  He is not, however, competent to state that such 
pain represented chronic (or even acute) lumbar strain.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the Veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which does not show that a chronic lumbar disorder first 
manifested during service.  The absence of an in-service 
diagnosis or treatment for chronic complaints weighs against 
his claim that any current chronic back disorder is related 
to service.  

Similarly, the lack of competent medical evidence of 
arthritis within one year of separation from active duty 
means that service connection may not be awarded on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008) (certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service).  Finally, the more than ten year 
lapse in time between the Veteran's active service and the 
first contemporaneous evidence of back complaints weighs 
against the Veteran's claim.  See Mense, supra.  The Board 
may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the Veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Following treatment for generalized back complaints in 1980, 
the Veteran was seen a number of times for back injuries.  
First, in 1982, the Veteran was diagnosed with a muscle spasm 
following an acute low muscle strain.  See VA Clinical Record 
dated July 12, 1982.  In 1984, the Veteran was hospitalized 
for a few days with complaints of sudden onset of right 
paravertebral pain.  See VA Abbreviated Medical Record dated 
July 26, 1984.  The final diagnoses were acute right 
paravertebral strain and gastritis.  A September 1990 
physical therapy note reflects that the Veteran reported 
reinjury to his back when lifting a camper shell.  X-rays 
taken at the time revealed moderate degenerative changes.  
See VA Radiographic Report dated September 19, 1990.  This is 
the first competent evidence of record of arthritis.  
Finally, in March 2003, the Veteran was unloading a heavy 
concrete water fountain and stumbled, causing the fountain to 
fall on top of him; he complained of low back and right hip 
pain.  See VA Ambulatory Care Clinic Record dated March 28, 
2003.  X-rays continued to show slight to moderate 
osteoarthritic changes.  

The Veteran testified in September 2008 that his thirty-five-
year post-service occupation as a carpenter involved picking 
up a lot of heavy stuff and ultimately "messed up [his] 
back."  Hearing Transcript, p. 11.  While the Board 
acknowledges that the Veteran is not competent to provide an 
etiological analysis of what "messed up his back," his lay 
statements regarding any perceived level of stress his post-
service employment had on his back are competent.  
Additionally, it is notable that none of the Veteran's 
contemporaneous treatment records make any mention of any in-
service back injuries and/or a history of back pain dating 
back to his military service.  

The Board observes that the above evidence weighs heavily 
against the Veteran's claim for service connection.  In this 
regard, it does not show that any current claimed lumbar 
spine disorder is related to the Veteran's active duty, 
including any "stress" of service.  If anything, the above 
medical and lay evidence suggests intercurrent causes for the 
Veteran's current arthritis of the lumbar spine, including 
multiple injury and heavy lifting related to his post-service 
occupation.  The medical evidence also shows that the Veteran 
himself did not report to health care providers that his back 
pain was of longstanding origin.

The Board has reviewed the Veteran's lay statements that his 
current arthritis of the lumbar spine is related to service.  
However, as a lay person, the Veteran is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu, 
supra.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Similarly, 
the Board is not competent to make its own independent 
medical determinations.  Rather, it must have plausible 
reasons, based upon medical evidence in the record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the present 
case, the medical evidence of record fails to provide any 
etiological opinion linking a current lumbar spine disorder 
to the Veteran's military service.  And while an accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, there must at least be a sufficiently 
definitive opinion on etiology to rise above the level of 
pure equivocality.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Therefore, with consideration of the lack of any objective 
evidence of in-service back injury, treatment, diagnosis, or 
complaints; the length of time following service prior to a 
diagnosed lumbar spine disorder, including arthritis; the 
lack of contemporaneous evidence providing a history of in-
service injury; multiple intercurrent back injuries; the 
Veteran's post-service occupation as a carpenter; and the 
absence of any medical opinion suggesting a causal link to 
the Veteran's service, the Board finds that the preponderance 
of the evidence is against this claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B. Urinary Disorder, Including Kidney Stones 

The Veteran testified in September 2008 that he first 
experienced problems with kidney stones during active duty.  
Specifically, the Veteran recounted how, in early 1968, he 
awoke in Vietnam with pain in his back and an urgency to 
urinate.  According to the Veteran, a paramedic gave him a 
shot of something; it seemed to help.  The Veteran then 
testified that later, in June or July 1968, he was stationed 
in Fort Hood, Texas, and was rushed to the hospital for pain.  
He was told by a nurse that he had kidney stones.  Hearing 
Transcript, pp. 14-5.  

Initially, the Board observes that the Veteran is not 
competent as a layperson to state that what he experienced 
while serving in Vietnam was kidney stones.  Espiritu, supra.  
Moreover, even if it was demonstrated that the Veteran's 
complaints manifested during a time when he was engaged in 
combat with the enemy, the Veteran is not asserting a combat-
related injury.  See U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).  Rather, he is asserting that he 
had a disease which requires medical expertise to diagnosis.  
As such, his lay statements alone are insufficient to 
establish that he had kidney stones during his active duty 
service.  

The Board has reviewed the Veteran's service treatment 
records for evidence of urinary problems or complaints, 
including kidney stones.  However, there is nothing which 
indicates any complaints related to the Veteran's urinary 
system.  There is evidence that the Veteran was seen in the 
emergency clinic at Fort Hood, Texas in August 1968.  
Consistent with the Veteran's testimony, he complained of 
lower abdominal symptoms.  However, there is no mention of 
kidney stones.  In fact, the clinical record expressly states 
that the Veteran has no signs or symptoms of a urinary tract 
infection.  The Veteran appears to have been admitted for 
overnight observation; however, the next morning his 
abdominal symptoms had resolved.  The Veteran's September 
1968 separation examination does not reflect any history of 
kidney stones; similarly, there are no clinical abnormalities 
noted regarding any urinary disorder (chronic or acute), 
including kidney stones.

The Veteran's post-service treatment records are silent for 
any chronic urinary disorder or recurrent kidney stones until 
1992.  At such time, the Veteran was diagnosed with recurring 
nephrolithiasis.  See VA Clinical Record dated October 13, 
1992.  See also VA Pathology Report dated September 24, 1992 
(regarding renal calculi).  A November 1992 VA clinical 
record indicates that the Veteran has a history of kidney 
stones in 1977 and 1992.  See VA Clinical Record dated 
November 2, 1992.  Current records show that the Veteran's VA 
problem list includes nephrolithiasis and kidney calculi; it 
was noted to be resolved/inactive in November 1, 2004, 
shortly after the Veteran filed his claim for compensation.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must 
be evidence of a current disability); but see McClain v. 
Nicholson, 21 Vet App 319 (2007) (requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though 
the disability resolves prior to the Secretary's adjudication 
of the claim").

As discussed above, the Veteran is not competent to state 
that he incurred kidney stones during service.  Moreover, his 
lay testimony as to what a nurse told him during service 
cannot be accepted as competent evidence of a diagnosis 
during service.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (the appellant's account of what health care providers 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence).  See also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified to offer 
medical diagnoses, statements, or opinions).  The absence of 
an in-service diagnosis or treatment for a urinary disorder, 
including kidney stones, weighs heavily against the Veteran's 
claim that any current urinary disorder is related to 
service.  

Similarly, the lack of competent medical evidence of kidney 
stones within one year of separation from active duty means 
that service connection may not be awarded on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008) (certain chronic disabilities, such as 
renal calculi, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service).  Finally, even if the Board accepts 
the historical notation of kidney stones in 1977, this is 
still nearly ten years following the Veteran's separation 
from service.  As above, the Board may, and will, consider in 
its assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the maladies at issue.  See Maxson, supra; see also 
Forshey, supra. 

The Board acknowledges the Veteran's lay assertions that his 
current urinary problems are related to service.  However, as 
a lay person, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu, supra.  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Similarly, the Board is 
not competent to make its own independent medical 
determinations.  Rather, it must have plausible reasons, 
based upon medical evidence in the record.  See Colvin, 
supra.  In the present case, the medical evidence of record 
fails to provide any etiological opinion linking any current 
urinary disorder, including recurrent nephrolithiasis and 
kidney calculi, to his active military service.  And while an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany, supra; Winsett, 
supra.  

Given the lack of evidence of in-service complaints, 
diagnosis, or treatment for urinary problems, the length of 
time following service prior to competent evidence of urinary 
problems, including kidney stones, the lack of 
contemporaneous evidence providing a history of in-service 
problems, and the absence of any medical opinion suggesting a 
causal link to the Veteran's service, the Board finds that 
the preponderance of the evidence is against this claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C. COPD

The Veteran testified in September 2008 that he first noticed 
breathing problems approximately twenty years ago.  After 
seeking medical treatment, doctors told him that he had been 
smoking too much.  The Veteran testified that although he did 
not have any problems during service, he began smoking during 
service.  

Competent medical evidence of record reveals that the Veteran 
has a long history of smoking.  See VA Clinical Record dated 
April 25, 1986 (Veteran reported 1 and 1/2 pack per day smoking 
history for 35 years).  In fact, based on an April 1986 
clinical record, his smoking began prior to his entry into 
active duty service.  As indicated by the Veteran, there is 
no competent evidence any respiratory or pulmonary problems 
in his service treatment records.  Post-service, the first 
competent evidence of record of COPD is a December 1997 VA 
clinical record.  See also VA Chest X-ray Report dated 
September 24, 2003.  There is no discussion of the etiology 
of this disability in the medical evidence of record.  

Absent any competent evidence of a chronic pulmonary disorder 
during service or for many years after service separation, 
the Board finds that service connection is not warranted 
under the provisions of 38 C.F.R. § 3.303(a) or (b).  
Furthermore, with the exception of the Veteran's own lay 
statements regarding in-service tobacco use and what his 
physicians told him, there is nothing to suggest that his 
current COPD is related to his military service.  The Board 
observes that it cannot accept the Veteran's statements that 
in-service tobacco use and/or nicotine dependence led to the 
development of COPD as competent evidence of a nexus.  
Espiritu, supra.  See also Robinette, supra; 38 C.F.R. 
§ 3.159(a)(1).  

Regardless, even if the competent evidence were to indicate 
that the Veteran's current COPD is the result of in-service 
tobacco use and/or nicotine dependence, service connection is 
barred as a matter of law.  Applicable VA law and regulations 
prohibit service connection for any disability resulting from 
injury or disease attributable to the use of tobacco products 
for any claims filed on or after June 9, 1998.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2008).  The Veteran's 
claim for service connection for COPD was filed in September 
2004.  

In sum, the law in effect when the current claim was filed 
prohibits service connection for COPD based upon a theory 
that such disorder was in some way related to the use of 
tobacco products during service.  Id.  Service connection may 
therefore be awarded only if the competent evidence 
demonstrates that the Veteran's COPD is directly related to 
his active duty service (and not through tobacco use).  
Unfortunately, as discussed above, there is no etiological 
opinion of record linking the Veteran's COPD to his active 
duty service.  Such evidence, or rather lack thereof, weighs 
heavily against the Veteran's claim that COPD is related to 
military service.  See Forshey v. Principi, 284 F.3d at 1358 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  Moreover, as discussed 
above, there is nothing in the competent record which 
indicates that COPD is due to service.  In this regard, there 
is nothing the Veteran's service treatment records that would 
indicate this disease began during service, and the competent 
medical evidence reflects that he was not diagnosed with COPD 
for many years after separation from service.  Id.; see also 
Maxson, supra.  In light of such evidence, it is difficult to 
see how the Veteran's COPD could be attributed to his service 
nearly thirty years earlier.  

The Board is sympathetic to the Veteran's lay assertions that 
his COPD is due to service; however, it must rely on the 
competent medical evidence in making its determination.  See 
Colvin, supra.  In the present case, the competent medical 
evidence shows that the Veteran developed COPD nearly thirty 
years following separation from service.  The Veteran did not 
exhibit any pulmonary problems during service, nor did he 
report any symptoms not reflected in the contemporaneous 
record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (Board must address Veteran's lay assertions).  And 
while there may be a causal relationship between the 
Veteran's in-service tobacco use his COPD, service connection 
for COPD based on this theory of entitlement is barred as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As for whether the competent evidence demonstrates 
that COPD is related to the Veteran's military service, the 
preponderance of the evidence is against such a finding.  
Therefore, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

D. Sterility

The Veteran asserts that he is entitled to service connection 
for sterility.  The Veteran testified at his September 2008 
Board hearing that prior to entering service, his wife became 
pregnant in 1964.  Unfortunately, the pregnancy was tubal and 
the fetus did not survive.  Following his separation from 
service, the Veteran and his wife tried to have another baby.  
According to the Veteran, he was tested and the results 
indicated that he was sterile.  It is his belief that 
exposure to herbicides (Agent Orange) while serving in 
Vietnam led to his sterility.  

Other than the Veteran's own lay statements, the evidence of 
record fails to indicate that he has been diagnosed with 
sterility, let alone with sterility due to herbicide 
exposure.  And while the Board acknowledges the Veteran's 
testimony that he was found to be sterile by a physician 
shortly after service, he has not submitted any competent 
evidence to support this lay statement.  See Robinette, 
supra; 38 C.F.R. § 3.159(a)(1).  The Veteran was provided 
sufficient notice and opportunity to submit medical records 
to support his claimed diagnosis.  However, as discussed 
above, the physician that supposedly diagnosed him with 
sterility, Dr. Townsend, is deceased and his records are no 
longer available.  See Correspondence received July 31, 2003.

The Board is sympathetic to the fact that the Veteran has not 
presented competent evidence of sterility.  However, in order 
to prevail on the issue of service connection it is necessary 
to present competent evidence of a current disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
As such evidence has not been presented, service connection 
for sterility must be denied.  38 C.F.R. § 3.303.  

II. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2008).

The Board notes that it considered whether staged ratings 
were appropriate in the present case.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, for reasons discussed in more 
detail below, the Board finds that there is no competent 
evidence that the Veteran's PTSD increased in severity during 
this appeal sufficient to warrant a higher disability rating; 
therefore, a staged rating is unnecessary.

The Veteran was awarded service connection for PTSD by RO 
rating decision dated in September 2003 and assigned an 
initial disability rating of 50 percent, effective May 20, 
2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  The Veteran contends that he is entitled to a higher 
initial disability rating for PTSD.  More specifically, he 
asserts that the current evaluation assigned does not 
accurately reflect the severity of the symptomatology 
associated with his PTSD.

Under the applicable rating criteria, a 50 percent disability 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence under the laws and regulations, 
the Board concludes that the Veteran's PTSD symptoms are not 
severe enough to warrant a higher evaluation and that his 
symptoms more closely approximate that contemplated by his 
current 50 percent evaluation.  Therefore, as will be 
discussed in more detail, the evidence does not support a 
higher initial rating for PTSD.

Higher ratings under Diagnostic Code 9411 contemplate 
symptoms such as disorientation to time, place, or space, 
gross impairment in thought process or communication, 
illogical, obscure, or irrelevant speech, and neglect of 
personal appearance and hygiene.  However, as demonstrated by 
the medical evidence of record, the Veteran exhibits none of 
these symptoms.  Rather, mental health records from 
throughout this appeal period describe the Veteran's grooming 
and dress as "neat," "casual," or "fair."  The Board 
acknowledges the Veteran's testimony that his wife 
occasionally checks to make sure he took a shower; however, 
he indicated that most of the time people don't have to 
remind him.  This demonstrates a consistent ability to 
maintain his own personal appearance, and not symptomatology 
associated with a disability rating higher than 50 percent.  

The Veteran's on-going treatment records, as well as VA 
examination reports, also show that he expresses logical and 
goal-oriented thoughts; one mental health treatment record 
describes the Veteran as having "good abstract abilities and 
intelligence."  VA Mental Health Clinic (VAMHC) Record dated 
September 6, 2007.  There is nothing to indicate that the 
Veteran has been disoriented to time, person, or place since 
the initial grant of service connection for PTSD.  Finally, 
the Veteran's speech is described in the medical record as 
"coherent," with "normal rate and tone."  See, e.g., VAMHC 
Record dated June 16, 2003.  There is no competent evidence 
of problems with communication.  See August 2003 VA 
Examination Report; VAMHC Record dated September 13, 2005; 
March 2006 VA Examination Report; VAMHC Record dated 
September 6, 2007; January 2008 VA Examination Report.  The 
Board finds the above evidence weighs against assigning a 
higher initial rating to the Veteran's service-connected 
PTSD.  

In addition to not displaying the above symptomatology 
contemplated by 70 and 100 percent disability ratings, the 
medical evidence does not indicate that the Veteran's PTSD is 
manifested by grossly inappropriate behavior, obsessional 
rituals, or symptoms of psychosis, such as hallucinations or 
delusions, all of which might interfere with routine 
activities and impact the Veteran's social and occupational 
functioning.  The Veteran indicated that he prefers not to be 
around a lot of people at his September 2008 Board hearing, 
and that he often stays in the car when his wife goes 
shopping.  While such activity certainly interferes with a 
routine activity, the Board concludes that this behavior is 
not of sufficient severity to rise to the level of 
interference contemplated by higher ratings.  Similarly, 
although the Veteran reported hearing the voice of his father 
and deceased daughter at an October 2004 VA examination, 
there was no mention of such symptoms in any of the Veteran's 
contemporaneous treatment records other than one September 
2005 mental health appointment.  See VAMHC Record dated 
September 13, 2005 (Veteran reported occasional auditory 
hallucinations).  The Board has no reason to doubt the 
credibility of the Veteran's statements regarding his 
auditory hallucinations.  However, one report among an 
extensive treatment record is insufficient evidence, in the 
Board's opinion, upon which to assign a higher rating.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).

Turning to the Veteran's complaints of depression, panic 
attacks, and suicidal ideation, the competent evidence of 
record shows that the Veteran often displays a depressed 
mood.  He is also described throughout the record as "mildly 
anxious."  See VAMHC Record dated June 13, 2003; March 2006 
VA Examination Report.  The Veteran himself testified that he 
tends to experience panic attacks when he is around a group 
of people; thus, he tries to avoid groups of people.  
Finally, the Veteran stated that he has suicidal thoughts 
"every once and a while," though there is nothing to 
indicate that he ever shared these thoughts with his treating 
physicians and counselors.  

Under the circumstances, the Board concludes that the 
Veteran's depressive symptoms, while significant, more 
closely approximate those contemplated by a 50 percent 
disability rating than a 70 or 100 percent rating.  First, 
there is no evidence that the Veteran experiences near-
continuous panic.  In this regard, the Veteran himself 
reported that he only experiences panic attacks when around 
large groups of people, a situation he tries to avoid.  
Furthermore, the Veteran's anxiety has been described by 
professionals as "mild."  And while the Veteran does appear 
to report and display continuous symptoms of depression, 
there is nothing in the competent record indicating that his 
depression affects his ability to function independently and 
effectively or that he is unable to perform activities of 
daily living.  The claims file reflects that the Veteran was, 
until 2002, a self-employed carpenter; moreover, it appears 
that he is able to attend regular mental health treatment 
sessions, maintain a home with his wife, manage his own 
funds, and manage his medication.  The Board finds that all 
of these activities strongly indicate that the Veteran is 
able to complete activities of daily living to the extent 
that he is able to function independently and effectively.  

There is extensive evidence throughout this appeal that the 
Veteran experiences problems with his short-term memory and 
concentration.  See October 2004 VA Examination Report; VAMHC 
Addendum dated April 5, 2005; March 2006 VA Examination 
Report; January 2008 VA Examination Report.  Such evidence is 
consistent with his currently assigned 50 percent disability 
rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  There 
is, however, no competent evidence of any long-term memory 
loss.  The Board acknowledges that the Veteran testified in 
September 2008 that he sometimes forgets the names of 
relatives.  While somewhat indicative of a higher rating, 
there is nothing in the objective medical evidence to support 
anything more than short-term memory impairment.  See, e.g., 
August 2003 VA Examination Report (mental status examination 
showed no cognitive problems); VAMHC Record September 13, 
2005 (memory intact); VAMHC Record dated June 13, 2003 
(Veteran is cognitively intact).  In light of such findings, 
the Board concludes that the preponderance of the competent 
evidence fails to reflect memory loss of a severity 
contemplated by an evaluation in excess of 50 percent.  

As for evidence which demonstrates either an inability to 
establish and maintain effective work and social 
relationships or total occupational and social impairment, 
the evidence demonstrates that the Veteran has a preference 
for being alone, and that he tends to have little interaction 
in both work and social settings.  Yet, despite his loner 
tendencies the Veteran reports getting along with his wife, 
continued contact with a brother, a few cousins, and his 
grandchildren, and somewhat regular attendance at church.  
See October 2004 VA Examination Report; January 2008 VA 
Examination Report; September 2008 Hearing Transcript.  

The Board acknowledges the Veteran's difficulties in 
establishing personal relationships.  Specifically, the 
Veteran testified that he has no friends outside of his 
family.  Nevertheless, the fact that he maintains a good 
relationship with more than a few members of his family 
suggests that he does not have an inability to establish and 
maintain personal relationships.  Furthermore, the Veteran 
indicated at his August 2003 VA examination that his most 
recent job was a supervisory position.  The fact that the 
Veteran held a supervisory position suggests that he has some 
basic level of interpersonal skills.  Therefore, the Board 
concludes that the Veteran's social impairment from PTSD is 
not significant enough to warrant a 70 or 100 percent rating 
at this time.

Also pertinent to the rating criteria, the competent evidence 
does not show that the Veteran has an inability to establish 
and maintain a work relationship.  The record demonstrates 
that the Veteran was previously self-employed as a carpenter 
until he injured his back in 1988.  See August 2003 VA 
Examination Report.  At that time, he took a supervisory 
position in carpentry and construction which he eventually 
left in 2002 due to physical problems.  Id.  See also VA 
Psychosocial Assessment dated June 16, 2003; October 2004 VA 
Examination Report; March 2006 VA Examination Report; January 
2008 VA Examination Report.  Other than the Veteran's 
preference for working in a more solitary career, there is 
nothing to indicate that his PTSD symptoms created problems 
for his employment situation.  Moreover, despite evidence of 
irritability problems, the Veteran did not indicate at any 
time during this appeal that his temper/anger led to 
discipline at work or caused friction with supervisors, co-
workers, or customers.  There is also nothing to suggest that 
the Veteran retired in 2002 for any reason related to his 
service-connected PTSD.  Therefore, despite the Veteran's 
lack of current employment, the Board finds that the 
Veteran's demonstrated ability to maintain full-time 
employment weighs heavily against increasing his disability 
rating in excess of 50 percent, as there is no competent 
evidence that he is unable to maintain such employment as a 
result of PTSD.  This is especially so when considering that 
the purpose of the rating schedule is to compensate for 
decreases in earning capacity due to service-connected 
disabilities.  See 38 C.F.R. § 4.1 (2008).

As alluded to above, the Veteran's PTSD appears to be 
manifested, in part, by symptoms of irritability.  A 
disability rating in excess of 50 percent contemplates 
impaired impulse control (such as unprovoked irritability 
with periods of violence) and/or behavior exhibiting a danger 
to one's self or others.  Despite evidence that the Veteran 
is easily irritated, the Board observes that at no time did 
he report any physical violence (either to person or 
property).  Moreover, the Veteran indicated at his October 
2004 VA examination that his medications help him stay calm 
when he becomes upset.  Symptoms of irritability are 
certainly discussed in the Veteran's on-going treatment 
records; however, there is nothing to indicate that his anger 
is so severe as to require additional therapy (such as anger 
management) or other intervention.  And as discussed above, 
it does not appear that the Veteran's temper interfered with 
his ability to maintain effective employment.  Thus, despite 
evidence of continued problems with irritability and anger, 
the Board finds that the Veteran's anger problems are not of 
such severity to warrant a higher evaluation in light of his 
entire disability picture.  See 38 C.F.R. § 4.7 (2008).  In 
this regard, this symptomatology does not appear to impact 
the Veteran's psychosocial functioning to a degree sufficient 
to support a higher initial rating.

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains multiple Global 
Assessment of Functioning (GAF) scores.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  Although GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

Contemporaneous treatment records and VA examination reports 
throughout this appeal reflect GAF scores ranging from 40 to 
55.  According to the DSM-IV, a score of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school function (e.g., no friends, 
unable to keep a job).  Finally, a score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board acknowledges that these GAF scores contemplate a 
wide range of symptomatology.  However, upon closer 
examination, the Board finds that the scores, in fact, 
support the current 50 percent disability rating.  The record 
contains seven GAF scores; two of these scores are 40, the 
rest are 50 or 50-55.  The two lower GAF scores were assigned 
in June 2003 and July 2004, and reflect the Veteran's initial 
psychosocial assessment and treatment by VA.  At such time, 
the Veteran was having a lot of problems with irritability, 
low energy, and lack of motivation.  It was the first time he 
had ever undergone extensive psychiatric and psychological 
treatment, including medication management.  As evidenced by 
the July 2004 VA mental health treatment record, there were 
problems finding the appropriate medication to manage the 
Veteran's symptoms.  A change was made, and in August 2004, 
the psychiatrist indicated that the Veteran's symptoms had 
"stabilized" on the current regimen.  Thereafter, the 
Veteran's scores reflect moderate to serious symptomatology, 
which is consistent with his current 50 percent disability 
rating.  

The Board has considered whether the lower GAF scores 
assigned in June 2003 and July 2004 suggest that a staged 
rating is warranted.  See Fenderson, supra.  However, as 
discussed in great detail above, the overall disability 
picture presented by the Veteran for the period from June 
2003 through July 2004 does not reflect symptomatology 
consistent with a 70 or 100 percent disability rating.  
Instead, it appears that these lower GAF scores are more 
indicative of the struggle to find the appropriate medication 
to treat the Veteran than symptomatology of such severity as 
to cause major impairment in social or occupational 
functioning.  Certainly the Board may assume that the 
Veteran's symptoms were more pronounced during this period of 
medication trial and error.  However, there is no competent 
evidence of record to indicate that his symptoms were severe 
enough to warrant a higher disability rating.  Under these 
circumstances, the Board will therefore afford more probative 
value to the GAF scores of 50 to 55.  See Hayes, supra.  Such 
scores indicate moderate to serious symptomatology which is 
adequately reflected in his current 50 percent disability 
rating.

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to a disability rating in 
excess of 50 percent.  However, the Board must consider the 
entire evidence of record when analyzing the criteria laid 
out in the ratings schedule.  Furthermore, although the 
Veteran is competent to provide evidence regarding 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology.  Such evidence 
must come from a medical professional.  See Espiritu, supra.

In sum, the Board concludes that a rating in excess of 50 
percent is not warranted, and that a 50 percent rating most 
closely approximates the Veteran's impairment due to PTSD.  
In reaching its decision, the Board considered the benefit-
of-the-doubt rule; however, the preponderance of the evidence 
is against a higher disability rating, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III. Extraschedular Rating

Although the Board concludes that the Veteran is not entitled 
to TDIU on the basis of his service-connected PTSD, it notes 
that he may still be entitled to a higher rating.  The 
purpose of the Rating Schedule is to compensate the Veteran 
for the average impairment in earning capacity resulting from 
his service-connected disabilities.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disabilities.  Id.  However, in some cases a 
disability picture may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  In 
these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

The Board observes that the threshold for referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) is lower 
than that for TDIU under 38 C.F.R. § 4.16(b).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); see also VAOGCPREC 6-96 
(August 16, 1996).  In this regard, the Veteran need only 
show marked interference with employment, and not difficulty 
in obtaining or retaining employment.  See Thun v. Peake, 22 
Vet. App. 111, 117 (2008).  

In Thun, the Court held that the determination of whether a 
Veteran is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with 
a threshold finding that the evidence before VA "presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, in considering whether 
referral for extraschedular consideration is appropriate the 
Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id. 

The Board will not spend a great deal of time reviewing 
evidence it has already discussed.  Rather, pertinent to the 
issue of whether referral for extraschedular evaluation is 
appropriate, the Board notes that the rating criteria 
applicable to PTSD contemplate the general effect of the 
Veteran's symptomatology on his social and occupational 
functioning.  In fact, the Board is satisfied that the 70 and 
100 percent rating criteria explicitly consider whether PTSD 
markedly interferes with the Veteran's employment.  Thus, it 
is difficult to see how the Veteran's disability picture does 
not fit into the current Rating Schedule.  As such, referral 
for extraschedular consideration is not warranted for PTSD. 




ORDER

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for a urinary disorder, 
including chronic kidney stones, is denied.

Entitlement to service connection for COPD, to include as due 
to in-service tobacco use and/or nicotine dependence, is 
denied.

Entitlement to service connection for sterility is denied.

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.


REMAND

The Veteran is claiming service connection for a digestive 
disorder, including PUD, as due to his active duty military 
service.  The Veteran testified in September 2008 that he 
experienced symptoms of gastric distress during service, 
especially when he ate spicy foods.  Although he sought 
treatment for these complaints, a friend also gave him Tums, 
which he found settled his symptoms.  Thus, it is unlikely 
that there is an extensive in-service treatment history.  The 
Veteran indicated that he continued to use Tums following 
separation from service, but that he eventually sought 
treatment from the VA in the 1980s.  At that time he was 
diagnosed with an ulcer and chronic gastric disorder. 

No VA examination has been provided in conjunction with the 
Veteran's claim on appeal.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).  

In the present case, the competent medical evidence of record 
shows that the Veteran has been treated for chronic 
gastrointestinal issues, including gastritis, PUD, and, most 
recently, gastroesophageal reflux disease (GERD), since 1980.  
Thus, there is evidence of a current disability.  
Additionally, the Veteran's service treatment records reflect 
that he complained of gastrointestinal problems on at least 
two occasions shortly before separation from service.  No 
chronic disorder was diagnosed, however, and the Veteran's 
September 1968 separation examination report indicates no 
clinical abnormalities.  Nevertheless, evidence of in-service 
complaints, including the Veteran's lay testimony of such 
symptoms, satisfies the second McLendon element.  

Turning to the third McLendon element, the Board notes that 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the Veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon, supra.  

In the present case, the Board finds the Veteran's lay 
testimony that he continued to have gastric problems 
following service separation to be competent evidence 
regarding continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  Although the Board defers to comment on 
whether such statements are credible, it acknowledges that 
this statement indicates that his current chronic digestive 
disorder "may" be related to in-service complaints.  Such 
evidence, when viewed in conjunction with objective clinical 
evidence that the Veteran's May 1980 upper GI series revealed 
extensive scar tissue in his esophagus, including the 
duodenal bulb, is sufficient to trigger VA's duty to request 
a medical opinion as to whether his current digestive 
problems are the result of service.  Id.  See also VA 
Radiographic Report dated May 19, 1980.

With respect to the TDIU claim, remand is required for 
readjudication.  The issue is inextricably intertwined with 
the resolution of the claim for service connection for 
digestive disorder, including PUD, because entitlement to 
TDIU requires consideration of the effect of the Veteran's 
service-connected disabilities on employability.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together).  Accordingly, remand is required for RO 
consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any chronic 
digestive disorder, including PUD, GERD, 
and gastritis.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current 
digestive disorder, providing diagnoses 
for all identified disorders.  The 
examiner should then provide an opinion as 
to whether any current chronic digestive 
disorder is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including his in-service 
complaints of gastric trouble.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a 
chronic digestive disorder that is related 
to service on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

2.  After completion of the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the paragraphs above, 
the claims for entitlement to service 
connection for digestive disorder, 
including PUD, and for entitlement to TDIU 
must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


